Exhibit 10.1




CONSULTANT AGREEMENT

 
THIS CONSULTANT AGREEMENT is made between Charles & Colvard, Ltd. (“Company”)
and the person or entity signing below as “Consultant” (“Consultant”).


1.           Services.  Consultant shall provide to Company during the Term
certain consulting services to develop and oversee the process for the growth
and management of all business, operating and staffing aspects of Charles &
Colvard Direct, LLC d/b/a Lulu Avenue (“Services”), not to exceed estimated
hours provided by Consultant without prior notification and approval by Company,
all as further described on the attached Annex A, incorporated herein by
reference.  In performing the Services, Consultant shall comply with all
applicable laws, rules and regulations and written guidelines or policies
provided by Company.


2.           Compensation.  Company will pay Consultant a flat rate of $1,500
per day two (2) days per week not to exceed the scope outlined in Annex A.


Additionally, Consultant will receive reimbursement of out-of-pocket expenses,
in accordance with Company's Travel policy, incurred in the performance of
Consultant’s service on behalf (and with the prior written authorization) of the
Company, including but not limited to, actual costs incurred for travel
(airfare, meals and parking per diem, lodging, car rental, etc.), express mail,
document production, telephone, and similar business expenses provided
Consultant delivers an itemized report of such expenses, together with receipts
or other evidence of payment reasonably satisfactory to the Company.


3.          Consultant.  The parties agree that the legal relationship of
Consultant to Company is strictly a Consultant relationship and nothing in this
Agreement shall be deemed to create a joint venture, agency, partnership, or
employer-employee relationship between the parties.  Neither party shall have
any power to enter into any contract or commitment in the name of, or on behalf
of, the other party or to bind the other party in any respect
whatsoever.  Consultant shall not be entitled to any benefits, rights or
privileges provided by Company to its employees.


4.           Employment Taxes and Benefits.  Consultant must comply with all tax
laws applicable to a self-employed individual or  Consultant, including the
filing of any necessary tax returns and the payments of all income and
self-employment taxes.  All commissions paid to Consultant shall be reported as
1099 income, to the extent such commissions meet the minimum required for such
reporting under applicable law.  Company shall not be required to withhold from
commissions paid hereunder any state or federal income taxes or to make payments
for Social Security (“FICA”) tax, unemployment insurance, or any other payroll
taxes.  In the event Consultant fails to comply with tax laws applicable to a
Consultant or a self-employed individual, Consultant will indemnify Company and
hold Company harmless from and against all claims, damages, losses and expenses,
including reasonable fees and expenses of attorneys and other professionals,
relating to any obligation imposed by law on Company to pay any withholding
taxes, social security, unemployment or disability insurance, or similar items
in connection with compensation received by Consultant pursuant to this
Agreement.  Consultant will not be entitled to participate in any plans,
arrangements, or distributions by Company pertaining to any bonus, stock option,
profit sharing, insurance or similar benefits for Company’s employees.


5.           Confidential Information.  Consultant understands that during the
Term, Consultant and its employees and agents may be exposed to Confidential
Information.  At all times during and after the Term, Consultant will retain and
cause such Confidential Information to be retained in confidence and use it, and
cause it to be used, only for purposes of this Agreement.  “Confidential
Information” means all information of Company or its affiliates that is not
generally available to the public, whether written, oral, or computer based,
including without limitation all business, financial, technical and product
information, data, methods, processes, formulas, patterns, techniques, plans,
Intellectual Property and derivative works of all of the foregoing.  All
documents and information, including computer based information, disclosed to
Consultant by Company, together with all copyrights and other proprietary rights
therein, shall be and remain the exclusive property of Company and shall
constitute Confidential Information, and Consultant shall return the originals
and all copies thereof promptly to Company in good order without request upon
completion of the Services, termination of this Agreement, or at any other time
upon Company’s request.  Consultant shall not copy or use or permit the use of
the above-described documents or information except for the sole purpose of
performing the Services.  Upon any termination or expiration of this Agreement,
Consultant shall identify to Company all potential customers with whom
Consultant had contact within the thirty (30) day period prior to such
termination or expiration and deliver to Company any property Company loaned to
Consultant for use in performing the Services (including, but not limited to,
keys, credit cards, files, contracts, proposals, work in process, data, research
materials, other items of business information concerning any of Company’s
clients, or Company’s business or business methods, including all copies
thereof) in the same condition in which Company originally provided such
property to Consultant.  In addition, all inventions, copyrights, or other
intellectual property (“Intellectual Property”) created or developed by
Consultant or

 
 
 

--------------------------------------------------------------------------------

 

Consultant’s employees, associates or Consultants during the course of providing
the Services shall be assigned to Company.
 
6.           Non-Disparagement.  Consultant agrees not to make any disclosures,
issue any statements or otherwise cause to be disclosed any information which is
designed, intended or might reasonably be anticipated to disparage Company, its
officers, directors, its business, services, Products or personnel.
 
7.           No Conflicting Obligations.  Consultant’s performance of all the
terms of this Agreement does not and will not breach any agreement to keep in
confidence information acquired in confidence prior to Consultant’s engagement
hereunder.  Consultant represents that he has not entered into, and will not
enter into, any agreement either written or oral in conflict herewith.


8.           Termination.  The term of this Agreement shall commence on the date
hereof and shall continue thereafter for one (1) year  (the “Term”), with
allotment of time not to exceed eight (8) days per month, unless notified by
either party of the need to increase or decrease such daily allotments that may
be required to achieve successful results of set goals.  This Agreement shall
automatically renew unless notification by either party to terminate the
Agreement is received in writing thirty (30) prior to the actual termination
date.  Notwithstanding the foregoing, Company may terminate this Agreement at
any time upon 15 days prior written notice.  Upon termination by Company, its
sole obligation to Consultant shall be to pay to Consultant any compensation for
Services due and owing pursuant to the terms of this Agreement through the date
of termination.  Sections 4-6 and 9-12 shall survive any termination or
expiration of this Agreement.


9.           Insurance.  Consultant agrees to maintain liability, workers’
compensation, errors and omission and/or other insurance in such amounts and
with such carriers as Company may reasonably request, each of which policies
shall, upon request of Company, name Company as an additional insured.
 
 
10.         Indemnification.  Consultant shall defend, indemnify, and hold
harmless Company, its officers, directors, and employees from any claims,
losses, attorneys’ fees, damages, liabilities, costs, expenses, or suits for
injury to any person (including Consultant, its employees, agents and
sub-contractors), damage to or loss of property (including Company’s information
assets and systems), or any other claim arising out of or resulting from any act
or omission of Consultant, or its employees, agents, or subcontractors; the
performance of this Agreement or the Services; Company’s use of Intellectual
Property provided by Consultant to Company; the presence of Consultant or its
employees, agents or subcontractors on Company’s premises; or the driving of
Company motor vehicles.  In no event, however, shall Consultant be responsible
for the sole negligence or willful misconduct of Company.


11.         Limitation of Liability.  In no event shall Company be liable for
special, indirect, incidental or consequential damages under or in connection
with this Agreement or the Services, including without limitation lost profits,
to the full extent such may be disclaimed by law, even if Company has been
advised of the possibility of such damages.


12.         Other Terms and Conditions.  Consultant represents and warrants that
each employee, agent, or subcontractor who performs work under this Agreement
has been informed of the obligations contained herein and has agreed in writing
to be bound by and will comply with them (Company shall be a third party
beneficiary of such agreement and Consultant shall provide Company with copies
of such writings).  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned, transferred or subcontracted by either party without
the prior written consent of the other party.  This Agreement constitutes the
full understanding of the parties and a complete statement of the terms of their
Agreement with respect to the subject matter herein and supersedes and cancels
all prior agreements, correspondence, undertakings and communications of the
parties, oral or written, respecting such subject matter.  Neither this
Agreement nor any provision hereof may be amended, changed, modified or waived
except by a written instrument signed by the parties hereto.  The construction,
validity, interpretation and performance of this Agreement shall be governed by
and construed in accordance with the laws of the State of North Carolina,
without regard to the conflicts of law principles thereof.  In case any
provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired
thereby.  Consultant agrees and acknowledges that Company would be damaged
irreparably by Consultant's failure to perform its obligations to Company
hereunder; accordingly, Company shall be entitled to enforce this Agreement by
injunctive and other available relief, including, but not limited to, specific
performance.




Signature page follows

 
 
 

--------------------------------------------------------------------------------

 

Signature Page to Consultant Agreement


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date specified below.




Dated:       September 28, 2012




CHARLES & COLVARD,
LTD.                                                                                  CONSULTANT:  ANNE
BUTLER






By:          By:        /s/ Randy N. McCullough                      By:       
/s/ Anne Butler


Name:    Randy N.
McCullough                                                                        
Name:     Anne
Butler                                                                


Title:      President &
CEO                                                                Title:      
Consultant 



 


 
 

--------------------------------------------------------------------------------

 

ANNEX A




Services: Develop and oversee the process for the growth and management of
Charles & Colvard Direct, LLC d/b/a Lulu Avenue (“Services”) as outlined below:
 
Scope of Work includes:
Estimated Hours
1. Identify and acquire the necessary talent for Lulu Avenue
 
2.  Analyze the business to maximize and keep focus on the goal of break even
and beyond.
 
3. Review strategy in the areas of:
- Sales
- Marketing
- Operations
- Finance
   
2 days per week